Name: COMMISSION REGULATION (EC) No 368/95 of 22 February 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 23. 2. 95 [ EN Official Journal of the European Communities No L 41 /39 COMMISSION REGULATION (EC) No 368/95 of 22 February 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 1 1 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EC) No 1869/94 0, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regu ­ lation (EC) No 150/95(0, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 1 63/95 (6), as last amended by Regulation (EC) No 352/95 0 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to amended Regulation (EC) No 163/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 23 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 197, 30. 7. 1994, p. 7. (4) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . (0 OJ No L 24, 1 . 2. 1995, p. 17 . f7) OJ No L 40, 22. 2. 1995, p. 12. (8) OJ No L 168 , 25. 6. 1974, p . 7 . (9) OJ No L 202, 26. 7. 1978, p . 8 . O OJ No L 155, 26. 6 . 1993, p . 29. No L 41 /40 EN 23 . 2. 95Official Journal of the European Communities ANNEX to the Commission Regulation of 22 February 1995 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies (^ ACP Third countries (other than ACP) 1102 20 10 198,23 205,53 1102 20 90 112,33 115,98 1102 90 90 113,28 116,93 1103 13 10 198,23 205,53 1103 13 90 112,33 115,98 1103 19 90 113,28 116,93 1103 29 40 198,23 205,53 1103 29 90 113,28 116,93 1104 19 50 198,23 205,53 1104 19 99 199,91 207,20 1104 23 10 176,21 179,85 1104 23 30 176,21 179,85 1104 23 90 112,33 115,98 1104 29 19 177,70 181,34 1104 29 39 177,70 181,34 1104 29 99 113,28 116,93 1104 30 90 82,60 89,89 1106 20 90 173,68 H 202,12 1108 1200 177,31 202,12 1108 13 00 177,31 202,12(0 1108 14 00 88,65 202,12 1108 19 90 88,65 (2) 202,12 1702 30 51 231,27 327,99 1702 30 59 177,31 257,60 1702 30 91 231,27 348,06 1702 30 99 177,31 257,60 1702 40 90 177,31 257,60 1702 90 50 177,31 257,60 1702 90 75 242,29 359,08 1702 90 79 168,50 248,79 2106 90 55 177,31 257,60 2303 10 11 220,26 439,23 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African , Caribbean and Pacific States . 0 Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.